Case 2:18-cv-10501-DML-RSW ECF No. 47-1 filed 06/12/19   PageID.452   Page 1 of 3




                   EXHIBIT A
Case 2:18-cv-10501-DML-RSW ECF No. 47-1 filed 06/12/19                       PageID.453        Page 2 of 3



                                  FIRST AMENDMENT TO
               FIRST AMENDED JOINT STIPULATION OF SETTLEMENT AND RELEASE

         This FIRST AMENDMENT TO FIRST AMENDED JOINT STIPULATION OF SETTLEMENT

 AND RELEASE (the “First Amendment”) is made June 12, 2019 between Plaintiff Aaron Smith and

 Defendants Silverstar Delivery, Ltd., Amazon.com, LLC, and Amazon.com Services, Inc. (collectively,

 “Parties”), pursuant to Section 3.15(I) of the First Amended Joint Stipulation of Settlement and Release

 (“Agreement”) (Dkt. No. 44-1).

                                               RECITALS

         WHEREAS, on or around June 7, 2019, the Parties executed the Agreement;

         WHEREAS, the Parties wish to alter the timeframes for distribution of payments under the

 Agreement;

         NOW, THEREFORE, in consideration of the covenants and agreements set forth herein, the Parties

 agree as follows:

                                             AMENDMENT

         1.      Section 3.1(E) of the Agreement is stricken, and is replaced with the following language:


         (E)     Within ninety (90) calendar days following the Order Granting Approval, the
                 Claims Administrator will make the following distributions of money from the
                 Escrow Account:

                 (1)     Paying Class Counsel Court-approved attorneys’ fees, reasonable costs and
                         expenses, as approved by the Court and as described in Section 3.2, which
                         shall not exceed $50,000 of the Maximum Settlement Amount, subject to
                         Court approval;

                 (2)     provided that, in no event will the Claims Administrator pay Class Counsel
                         as described in this Section, 3.1(E) of the Agreement, until after it has paid
                         Plaintiff and the Claimants, as described in Section 3.1(F) of this
                         Agreement.



         2.      Section 3.1(F) of the Agreement is stricken, and is replaced with the following language:
Case 2:18-cv-10501-DML-RSW ECF No. 47-1 filed 06/12/19                   PageID.454      Page 3 of 3



        (F)     Within ninety (90) calendar days following the Order Granting Approval, the
                Claims Administrator will make the following distributions of money from the
                Escrow Account:

                (1)     Paying Service Awards in the amounts described in Section 3.3, subject to
                        Court approval and provided the recipients have executed their respective
                        releases pursuant to Section 3.8.

                (2)     Paying Claimants their Final Individual Settlement Amounts as described
                        in Section 3.6.

        3.      This First Amendment may be executed in one or more counterparts, each of which

 shall be deemed an original, but all of which together shall constitute one and the same instrument.

  PLAINTIFF:

  DATED: June 12, 2019                          DICELLO LEVITT GUTZLER LCC


                                                By: s/ Laura E. Reasons_____________________
                                                    On behalf of Aaron Smith
                                                Attorneys for Plaintiff and Claimants


  DEFENDANTS:

  DATED: June 12, 2019                          HOWARD & HOWARD ATTORNEYS


                                                By: s/ Daniel L. Villaire (w/ Permission)
                                                    On Behalf of Silverstar, LTD
                                                Attorneys for Silverstar, LTD

                                                MORGAN, LEWIS & BOCKIUS LLP

  DATED: June 12, 2019                          By: s/ Stephanie L. Sweitzer (w/ Permission)
                                                    On Behalf of Amazon.com LLC and
                                                    Amazon.com Services, Inc.
                                                Attorneys for Amazon.com LLC, and Amazon.com
                                                Services, Inc.
